Opinion issued December 20, 2012




                                     In The

                              Court of Appeals
                                     For The

                          First District of Texas
                           ————————————
                              NO. 01-12-01099-CR
                           ———————————
                  IN RE SAMUEL ROY JACKSON, Relator



                  Original Proceeding on Writ of Mandamus



                         MEMORANDUM OPINION

      Relator, Samuel Roy Jackson, has filed, pro se, a petition for writ of

mandamus, “seeking relief from a void judgment and void court order” rendered

on October 28, 2004. Jackson contends that the trial court had no jurisdiction to

render the order, making its judgment void. Jackson further contends that the trial

court erroneously reinstated the indictment on which he was convicted after its
dismissal, did not have jurisdiction over the first or reinstated indictment,

conducted a subsequent trial when there was no evidence to support his conviction,

and refused to allow an impaneled jury to render its verdict.

      Jackson’s petition is for the purpose of obtaining relief from his felony

conviction of the offense of aggravated robbery. On November 17, 2005, this

Court affirmed Jackson’s conviction, making it final. Jackson v. State, No. 01-04-

01137-CR, 2005 WL 3072018, at *4 (Tex. App.—Houston [1st Dist.] Nov. 17,

2005, pet. withdrawn). The exclusive remedy from final felony convictions is a

writ of habeas corpus. See TEX. CODE CRIM. PROC. ANN. art. 11.07 (West 2005).

Only the Texas Court of Criminal Appeals has jurisdiction in final post-conviction

habeas corpus proceedings. See id.; Bd. of Pardons & Paroles ex rel. Keene v.

Court of Appeals for the Eighth Dist., 910 S.W.2d 481, 483 (Tex. Crim. App.

1995); In re McAfee, 53 S.W.3d 715, 717–18 (Tex. App.—Houston [1st Dist.]

2001, orig. proceeding). Thus, this Court is without authority to grant the relief

that Jackson seeks. See Bd. of Pardons & Paroles ex rel. Keene, 910 S.W.2d at

483; In re McAfee, 53 S.W.3d at 717–18; In re Murphy, No. 01-11-00120-CR,

2011 WL 1326032, at *1 (Tex. App.—Houston [1 Dist.] Apr. 7, 2011, orig.

proceeding) (mem. op.).

      We dismiss the petition for writ of mandamus for lack of jurisdiction. All

pending motions are denied.

                                          2
                                 PER CURIAM

Panel consists of Justices Jennings, Higley, and Sharp.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           3